Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 12/28/2020 has been entered. Claims 1, 6, 11 and 16 have been amended.  Previous Double Patenting rejections are hereby withdrawn in light of the amendments.  Claims 2, 3, 7, 8, 12, 13, 17 and 18 have been canceled. Claims 21 and 22 have been added. Claims 1, 4-6, 9-11, 14-16 and 19-22 are still pending in this application with claims 1, 6, 11, 16, 21 and 22 being independent.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 
5.	Claims 1, 4-6, 9-11, 14-16 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HU et al. (US Pub. No: 2016/0212727 A1) in view of XIONG et al. (For. Pub. No: WO 2016/048422 A1).
Regarding claim 1, HU et al. teach a signal sending method (see Abstract and Fig.1), comprising: determining, by a network device (see Fig.14 and para [0179] for base station/network device), a first parameter (see para [0013] wherein determining, by using a discontinuous reception DRX period of the first type of UE, a first paging frame PF and a first paging opportunity PO for sending a paging message of the first type of UE, is mentioned and also see para [0009] wherein determining, according to the indication information of the UE type, a scheduling resource for sending a paging message of the UE, is mentioned); and sending, by the network device, a first signal to a terminal device according to a resource location of the first signal (see para [0022] wherein transmitting the paging message of the first type of UE in a subframe corresponding to the first PO of the first PF, is mentioned and also see para [0025] wherein sending a paging message of the first type of UE on a scheduling resource corresponding to the scheduling resource information carried in the PDCCH, is mentioned and also see para [0046]), wherein the first signal is a sequence in a first sequence set, wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of at least one terminal device (see para [0053] wherein grouping the to-be-paged UE in the at least one first paging message into at least one group according to the coverage enhancement requirement information in the at least one first paging message/first signal, is mentioned and also see para [0054] wherein determining, for each of the group according to coverage enhancement requirement information of a to-be-paged UE in the group, a first quantity/one_sequence of repeated sending times for sending a paging message to the UE (which includes one paging status of at least one terminal device/UE) in the group, is mentioned and also see para [0055]).
HU et al. is silent in teaching the above signal sending method comprising
sending, by the network device, the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal.
However, XIONG et al. teach a signal sending method (see Abstract and Fig.1) comprising sending, by the network device, the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB that includes scheduling information to 
indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to indicate the time and frequency resource for paging message) to a UE/terminal device to enable the UE to use paging message, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of HU et al. to include sending, by the network device, the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal, disclosed by XIONG et al. in order to provide an 
Regarding claim 4, HU et al. and XIONG et al. together teach the method according to claim 1.
	HU et al. further teach the method according to claim 1, wherein the first signal further comprises information indicating a system message modification status (see paragraph [0058] wherein determining, according to a maximum coverage enhancement level, a maximum second quantity of repeated sending times that is of the to-be-paged UE in the group, the first quantity of repeated sending times for sending the second paging message to the to-be-paged UE in the group, is mentioned and also see para [0059] wherein the second paging message further including dedicated access resource information, is mentioned). 
Regarding claim 5, HU et al. and XIONG et al. together teach the method according to claim 1.
	HU et al. further teach the method according to claim 1, wherein the first signal is sent in one or more discontinuous reception (DRX) periods and wherein the first parameter comprises indication information indicating a resource location of the first signal in the one or more DRX periods (see paragraphs [0013] and [0043]). 
Regarding claim 6, HU et al. teach a signal receiving method (see Abstract and Fig.2), comprising: receiving, by a terminal device (see Fig.13 and para [0200] for UE/terminal device), a first signal according to a resource location of the first signal (see Fig.2 and page 2, para [0041] wherein the UE receiving the paging message in a on a scheduling resource corresponding to the scheduling resource information, is mentioned), 
wherein the first signal is a sequence in a first sequence set, wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of at least one terminal device (see para [0053] wherein grouping the to-be-paged UE in the at least one first paging message into at least one group according to the coverage enhancement requirement information in the at least one first paging message/first signal, is mentioned and also see para [0054] wherein determining, for each of the group according to coverage enhancement requirement information of a to-be-paged UE in the group, a first quantity/one_sequence of repeated sending times for sending a paging message to the UE (which includes one paging status of at least one terminal device/UE) in the group, is mentioned and also see para [0055]); and determining, by the terminal device, the paging status of the terminal device according to the first signal (see para [0039] wherein determining, by using a discontinuous reception DRX period of a first type of UE, a first PF and a first PO for the paging message, is mentioned and see para [0041] wherein the UE receiving the paging message in a subframe corresponding to the first PO of the first PF from base station, is mentioned). 
HU et al. is silent in teaching the above signal receiving method comprising receiving, by the terminal device, a first parameter from a network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal.
using a system message, wherein the first parameter comprises information indicating a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB/system message that includes scheduling information to indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to indicate the time and frequency resource for paging message) to a UE/terminal device to receive and enable the UE to use paging message, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of HU et al. to include receiving, by the terminal device, a first parameter from network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal, disclosed by XIONG et al. in order to provide an effective mechanism for performing enhanced physical downlink control channel less operation for efficiently scheduling common control messages to communicate data to MTC devices in wireless communication system.
Regarding claim 9, HU et al. and XIONG et al. together teach the method according to claim 6.
HU et al. further teach the method according to claim 6, wherein the first signal further comprises information indicating a system message modification status (see paragraph [0058] wherein determining, according to a maximum coverage enhancement level, a maximum second quantity of repeated sending times that is of the the second paging message further including dedicated access resource information, is mentioned). 
Regarding claim 10, HU et al. and XIONG et al. together teach the method according to claim 6.
HU et al. further teach the method according to claim 6, wherein the first signal is sent in one or more discontinuous reception (DRX) periods and wherein the first parameter comprises indication information indicating a resource location of the first signal in the one or more DRX periods (see paragraphs [0013] and [0043]). 
Regarding claim 11, HU et al. teach a communication device (see Abstract and see Fig.14 & para [0179] for base station/communication device), comprising: a transmitter (see Fig.14, block 1403 for transmitter); a processor (see Fig.14, block 1402 for processor); and a non-transitory computer-readable storage medium storing a program to be executed by the processor (see paragraphs [0283] & [0293]), the program including instructions to: determine a first parameter, wherein the first parameter comprises information indicating a resource location of a first signal (see para [0013] wherein determining, by using a discontinuous reception DRX period of the first type of UE, a first paging frame PF and a first paging opportunity PO for sending a paging message of the first type of UE, is mentioned and also see para [0009] wherein determining, according to the indication information of the UE type, a scheduling resource for sending a paging message of the UE, is mentioned); and cause the transmitter (see Fig.14, block 1403 for Transmitter) to send the first signal to a terminal wherein the first signal is a sequence in a first sequence set, wherein the first sequence set comprises at least one sequence, and wherein each sequence of the first sequence set indicates one paging status of at least one terminal device (see para [0053] wherein grouping the to-be-paged UE in the at least one first paging message into at least one group according to the coverage enhancement requirement information in the at least one first paging message/first signal, is mentioned and also see para [0054] wherein determining, for each of the group according to coverage enhancement requirement information of a to-be-paged UE in the group, a first quantity/one_sequence of repeated sending times for sending a paging message to the UE (which includes one paging status of at least one terminal device/UE) in the group, is mentioned and also see para [0055]).
HU et al. is silent in teaching the above communication device comprising causing the transmitter to send, using a system message, to a terminal device, the first parameter.
However, XIONG et al. teach a communication device (see Abstract and Fig.1) comprising causing the transmitter to send, using a system message, to a terminal device, the first parameter (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB that includes scheduling information to 

	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the communication device of HU et al. to have causing the transmitter to send, using a system message, to a terminal device, the first parameter, disclosed by XIONG et al. in order to provide an effective mechanism for performing enhanced physical downlink control channel less operation for efficiently scheduling common control messages to communicate data to MTC devices in wireless communication system.
Regarding claim 14, HU et al. and XIONG et al. together teach the communication device according to claim 11.
HU et al. further teach the communication device according to claim 11, wherein the first signal sent by the transmitter further comprises information indicating a system message modification status (see paragraph [0058] wherein determining, according to a maximum coverage enhancement level, a maximum second quantity of repeated sending times that is of the to-be-paged UE in the group, the first quantity of repeated sending times for sending the second paging message to the to-be-paged UE in the group, is mentioned and also see para [0059] wherein the second paging message further including dedicated access resource information, is mentioned). 
Regarding claim 15, HU et al. and XIONG et al. together teach the communication device according to claim 11.

Regarding claim 16, HU et al. teach a terminal device (see Abstract and Fig.13 for terminal device), comprising: a receiver (see Fig.13, block 1302 for receiver); a processor (see Fig.13, block 1301 for processor); and a non-transitory computer-readable storage medium storing a program to be executed by the processor (see paragraphs [0276] & [0293]), the program including instructions to: receive, through the receiver, a first signal sent by a network device according to a resource location of the first signal (see Fig.2 and page 2, para [0041] wherein the UE receiving the paging message in a subframe corresponding to the first PO of the first PF from base station, is mentioned and also see para [0046] wherein receiving the paging message on a scheduling resource corresponding to the scheduling resource information, is mentioned), wherein the first signal is a sequence in a first sequence set, wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of at least one terminal device (see para [0053] wherein grouping the to-be-paged UE in the at least one first paging message into at least one group according to the coverage enhancement requirement information in the at least one first paging message/first signal, is mentioned and also see para [0054] wherein determining, for each of the group according to coverage enhancement requirement information of a to-be-paged UE in the group, a first quantity/one_sequence of repeated sending times for sending a paging message to the UE (which includes one paging status of at least one terminal device/UE) in the group, is mentioned and also see para [0055]); and determine the paging status of the terminal device according to the first signal (see para [0039] wherein determining, by using a discontinuous reception DRX period of a first type of UE, a first PF and a first PO for the paging message, is mentioned and see para [0041] wherein the UE receiving the paging message in a subframe corresponding to the first PO of the first PF from base station, is mentioned). 
HU et al. is silent in teaching the above terminal device comprising receiving, through the receiver, a first parameter from a network device using a system message, wherein the first parameter comprises information indicates a resource location of a first signal.
However, XIONG et al. teach a terminal device (see Abstract and Fig.1) comprising receiving, through the receiver, a first parameter from a network device using a system message, wherein the first parameter comprises information indicates a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB that includes scheduling information to indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to indicate the time and frequency resource for paging message) to a UE/terminal device to receive and enable the UE to use paging message, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the terminal device of HU et 
Regarding claim 19, HU et al. further teach the terminal device according to claim 17, wherein the first signal is a first sequence, wherein the first sequence is a sequence that is in a first sequence set comprises at least one sequence and that corresponds to an actual paging status of the at least one terminal device identified by the at least one terminal device identifier (see paragraphs  [0053] and [0054]), and wherein each sequence indicates one paging status of the at least one terminal device identified by the at least one terminal device identifier (see paragraphs  [0053] and [0054]). 
Regarding claim 20, HU et al. and XIONG et al. together teach the terminal device according to claim 16.
HU et al. further teach the terminal device according to claim 16, wherein the first signal further comprises information indicating a system message modification status (see paragraph [0058] wherein determining, according to a maximum coverage enhancement level, a maximum second quantity of repeated sending times that is of the to-be-paged UE in the group, the first quantity of repeated sending times for sending the second paging message to the to-be-paged UE in the group, is mentioned and also see the second paging message further including dedicated access resource information, is mentioned).
Regarding claim 21, HU et al. teach a non-transitory computer readable medium storing a program for execution by a network device (see Abstract and see Fig.14 for network device/base station & para [0283]), wherein the program includes instructions for: determining a first parameter (see para [0013] wherein determining, by using a discontinuous reception DRX period of the first type of UE, a first paging frame PF and a first paging opportunity PO for sending a paging message of the first type of UE, is mentioned and also see para [0009] wherein determining, according to the indication information of the UE type, a scheduling resource for sending a paging message of the UE, is mentioned); and sending a first signal to a terminal device according to a resource location of the first signal (see para [0022] wherein transmitting the paging message of the first type of UE in a subframe corresponding to the first PO of the first PF, is mentioned and also see para [0025] wherein sending a paging message of the first type of UE on a scheduling resource corresponding to the scheduling resource information carried in the PDCCH, is mentioned and also see para [0046]), wherein the first signal is a sequence in a first sequence set, wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of at least one terminal device (see para [0053] wherein grouping the to-be-paged UE in the at least one first paging message into at least one group according to the coverage enhancement requirement information in the at least one first paging message/first signal, is mentioned and also see para [0054] wherein determining, for each of the group according to coverage a first quantity/one_sequence of repeated sending times for sending a paging message to the UE (which includes one paging status of at least one terminal device/UE) in the group, is mentioned and also see para [0055]).
HU et al. is silent in teaching the above non-transitory computer readable medium storing the program for execution by the network device comprising
sending the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal.
However, XIONG et al. teach a system (see Abstract and Fig.1/eNB)  comprising sending the first parameter to a terminal device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB that includes scheduling information to indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to indicate the time and frequency resource for paging message) to a UE/terminal device to enable the UE to use paging message, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of HU et al. to include sending the first parameter to a terminal device using a system message, wherein the first parameter comprising information indicating a resource location of a first signal, disclosed by XIONG et al. in order to provide an effective mechanism for performing enhanced physical downlink control channel less 
Regarding claim 22, HU et al. teach a non-transitory computer readable medium storing a program for execution by a terminal device (see Abstract and Fig.13 for terminal device and para [0276]), wherein the program includes instructions for: receiving a first signal according to a resource location of the first signal (see Fig.2 and page 2, para [0041] wherein the UE receiving the paging message in a subframe corresponding to the first PO of the first PF from base station, is mentioned and also see para [0046] wherein receiving the paging message on a scheduling resource corresponding to the scheduling resource information, is mentioned), wherein the first signal is a sequence in a first sequence set, wherein the first sequence set comprises at least one sequence and wherein each sequence of the first sequence set indicates one paging status of at least one terminal device (see para [0053] wherein grouping the to-be-paged UE in the at least one first paging message into at least one group according to the coverage enhancement requirement information in the at least one first paging message/first signal, is mentioned and also see para [0054] wherein determining, for each of the group according to coverage enhancement requirement information of a to-be-paged UE in the group, a first quantity/one_sequence of repeated sending times for sending a paging message to the UE (which includes one paging status of at least one terminal device/UE) in the group, is mentioned and also see para [0055]); and determining, by the terminal device, the paging status of the terminal device according to the first signal (see para [0039] wherein determining, by using a discontinuous reception DRX period of a first type of UE, a first PF and a first PO for the paging 
HU et al. is silent in teaching the above non-transitory computer readable medium storing the program for execution by the terminal device comprising receiving a first parameter from a network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal.
However, XIONG et al. teach a system (see Abstract and Fig.1/UE) comprising receiving a first parameter from a network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal (see Fig.3 and page 12, lines 3 to 17 wherein the eNB/network device generating a SIB/system message that includes scheduling information to indicate the time and frequency resource for paging message, is mentioned and the eNB transmitting the SIB (that includes the scheduling information to indicate the time and frequency resource for paging message) to a UE/terminal device to receive and enable the UE to use paging message, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of HU et al. to include receiving a first parameter from a network device using a system message, wherein the first parameter comprises information indicating a resource location of a first signal, disclosed by XIONG et al. in order to provide an effective mechanism for performing enhanced physical downlink control .
Response to Arguments
6.	Applicant's arguments filed on 12/28/2020 have been fully considered but they are not persuasive. 
7.	Applicant’s amendment of independent claims 1, 6, 11 and 16 necessitated new citations and explanations of the references as provided in the current office action.
8.	In pages 7-8 of Applicant’s Remarks, regarding amended independent claim 1, Applicant mainly mentions that Hu is silent "each sequence of the first sequence set indicat[ing] one paging status of at least one terminal device" as recited in Claim 1.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as follows. Hu et al. clearly teach in para [0053] that grouping the to-be-paged UE in the at least one first paging message into at least one group according to the coverage enhancement requirement information in the at least one first paging message/first signal and Hu et al. also clearly teach in para [0054] that wherein determining, for each of the group according to coverage enhancement requirement information of a to-be-paged UE in the group, a first quantity/one_sequence of repeated sending times for sending a paging message to the UE (which clearly includes one paging status of one sequence of at least one terminal device/UE) in the group and paging message carries an identifier of the to-be-paged UE in the group. 	Thus, Hu et al. clearly teach “each sequence of the first sequence set indicating one paging status of at least one terminal device" as recited in Claim 1 and thus, Hu et al. and XIONG et al. together teach all the limitations of independent claim 1 and .
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu (US Pub. No: 2014/0171092 A1) disclose a mechanism for a paging indicator transmission system of a mobile communication technology.
Tirronen et al. (US Pub. No: 2018/0176881 A1) disclose mechanisms for paging wireless communication devices of a certain category in wireless communication system.
TSUDA et al. (US Pub. No: 2018/0234919 A1) disclose a wireless telecommunications system including first and second groups of terminal devices operable to communicate with a base station via respective first and second network nodes.
Kwon et al. (US Pub. No: 2014/0016598 A1) disclose a device and method for transmitting control information for inter-heterogeneous cell interference adjustment in a wireless communication system.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
11.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477     
3/06/2021

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477